TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 10, 2014



                                      NO. 03-13-00630-CR


                                 Dylan Shane Caad, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
     DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE ROSE




This is an appeal from the order denying appellant’s motion to suppress evidence entered by the

district court. Having reviewed the record, it appears that the Court lacks jurisdiction over this

interlocutory appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.